Citation Nr: 1317305	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-23 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteomyelitis causing right shoulder and rib disabilities, to include being due to Agent Orange exposure.

2.  Entitlement to service connection for residuals of a staph infection in the heart, to include being due to Agent Orange exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran presented personal testimony before the undersigned Veterans Law Judge.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The RO has adjudicated the claim as entitlement to service connection for PTSD.  When the Veteran was examined in October 2010, the examiner found the Veteran did not have PTSD but diagnosed adjustment disorder with depressed mood.  The RO addressed only the diagnosis of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue in compliance with the holding in Clemons.  

On this note, in a March 1970 rating decision, the RO denied service connection for passive dependent personality disorder, determining that it was a disability for which service connection could not be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012) (A personality disorder is not a disease within the meaning of applicable legislation for disability compensation purposes).  This claim was denied in subsequent rating decisions.  The RO has not treated the current claim as one that was previously denied, and the Board agrees with this decision, as the Veteran is seeking service connection for an acquired psychiatric disorder and not a personality disorder.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that osteomyelitis causing right shoulder and rib disabilities was incurred in service, to include being due to Agent Orange exposure.

2.  The preponderance of the evidence is against a finding that residuals of a staph infection in the heart was incurred in service, to include being due to Agent Orange exposure.

3.  The preponderance of the evidence is against a finding that the Veteran has a low back disability that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Osteomyelitis causing right shoulder and rib disabilities was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A staph infection in the heart was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in a November 2009 letter.  See letter.  This letter informed him of the evidence necessary to substantiate a claim for service connection, what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter also informed him of how disability evaluations and effective dates are assigned.  Thus, the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's service treatment records have been obtained.  The Veteran informed VA he had received treatment for the shoulder, ribs, heart and low back at various private facilities.  VA contacted these facilities and received medical records from each of them.  At the March 2013 hearing, the Veteran testified that he was receiving treatment for the psychiatric disorder only from VA.  While the Board is remanding the claim for a psychiatric disorder to obtain these records, it finds that it may decide these other issues, as he made no mention of having received any VA treatment for these other disabilities.  VA has not provided the Veteran with an examination as to the claims decided herein, and the Board finds that no examination was necessary, which is explained below.

The Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2012). 

As to evidence of a current disability or persistent or recurrent symptoms of a disability, the Board finds that there is competent evidence of right shoulder, rib, and low back disabilities.  Thus, the Board is willing to concede that there are current disabilities for these claims.  However, the Board finds that there is a lack of competent evidence of a current heart disability.  The private medical records obtained show that the Veteran complained of chest pain, but chest x-rays and electrocardiograms were normal.  These records are from the 1990s.  The Veteran himself has not alleged that he has a current heart disability or current symptoms of a heart disability during the appeal period.  See March 2013 hearing transcript on page 8 (Representative:  "Now, what's the current status of your heart?"  Veteran: "It's fine.").  Thus, even the Veteran's own statements establish that he does not have a current heart disability or current symptoms of a heart disability.  Because this criteria has not been met, a VA examination was not warranted in connection with the claim for residuals of a staph infection.  

As to the back disability, the Board finds that the preponderance of the evidence is against a finding that an event, injury, or disease occurred in service.  Specifically, the service treatment records do not show treatment for a low back disability.  In the February 1970 Report of Medical Examination, the Veteran attested he certified that he had read and understood the provisions of "BUMED INST [RUCTION]. 6120.2B."  See item # 73.  In Real vs. U.S., the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician."  906 F.2d 1557, 1559 (Fed. Cir. 1990).  The Veteran claims that he was beaten in service and injured his back when he fell down while on the ship and that his back has bothered him since.  The fact that the Veteran did not report any low back problems at service discharge after certifying he had read an understood the Bumed Instructions is evidence against a low back injury or disability in service.  The Veteran's allegations of having injured his low back during service are rejected as not credible.

Further supporting the Board's conclusion of no low back injury in service is that when the Veteran was treated for bilateral buttock pain in December 2003, he reported that such symptoms had begun over the summer.  He denied trauma, and when the examiner addressed the past medical history, he wrote, "None of significance."  When seen in March 2004 with back pain, the examiner noted that the Veteran had a one-year history of back pain and soreness.  The Board finds that had the Veteran sustained an injury to his low back in service, he would have reported such, as he told the undersigned Veterans Law Judge that he had had constant low back pain since service, and it would have been relevant to the medical history pertaining to his back.  This also goes towards the discussion regarding an indication that the current disability or current symptoms are due to service.  The first time the Veteran reported any back problems was in 2003, and he denied a past medical history of low back problems.  This is more than 30 years following service, and the Veteran's allegation of chronic low back pain since service is rejected as not credible.  For all of these reasons, a VA examination is not warranted for this disability.

The Veteran has not claimed that he injured his right shoulder and ribs during service.  Rather, he alleges that he developed osteomyelitis from Agent Orange exposure.  However, the Veteran served on a ship, and he has not attempted to allege that he set foot onto Vietnam while on the ship.  Thus, he is not presumed to have been exposed to herbicides during service.  Additionally, osteomyelitis is not a disease associated with herbicide exposure, and is not a chronic disease listed under 38 U.S.C.A. § 1101.  Therefore, the Board finds no evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  

As an aside, the Board is aware that osteomalacia is a chronic disease listed under 38 U.S.C.A. § 1101, which is not the same as osteomyelitis.  Regardless, even if it was, the first evidence documented of osteomyelitis in the records (which fact is not in dispute) is in approximately 1995, which is 25 years following service discharge.  Thus, even if the Board conceded that osteomalacia and osteomyelitis were the same disease process, there is no evidence, either lay or medical, that such was manifested to a compensable degree within one year following service discharge, or even close to the one-year time period. 

Because at least one of the criteria is not met for any of the claims being decided herein, the Veteran is not entitled to a VA examination for any of the claims.  

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues involved.  See transcript on page 2.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice.  Specifically, at the hearing, the Veteran stated under oath that there was nothing wrong with his heart.  Thus, the Veteran was not attempting to allege that he had a current disability; rather, he agreed he had no current disability, to include symptoms of a disability.  See transcript on page 8.  Therefore, there was nothing the Veteran could submit that would have helped his claim, as without a current disability, there is no valid claim.

As to the low back disability, the evidence lacking is evidence of a disease or injury in service and evidence of a nexus.  The Board finds that the Veteran's allegation of an injury or injuries to his low back in service is not credible.  Thus, even if the Veterans Law Judge had suggested to the Veteran the submission of a nexus by a medical professional, any evidence the Veteran would submit would be rejected, as the Board finds affirmatively that there was no injury in service and no evidence of chronic low back symptoms following discharge from service for the reasons stated above.  

As for the osteomyelitis, the evidence lacking is evidence of Agent Orange exposure and evidence of a nexus to service.  The Veteran has not attempted to allege he set foot on land in Vietnam, and thus there can be no presumption of Agent Orange exposure.  As for evidence of a nexus, the Veteran has not attempted to allege any sort of continuity of symptomatology from service until the mid 1990's when he was diagnosed with osteomyelitis.  Rather, the sole basis of his claim is that he was exposed to Agent Orange while on a ship.  His own statements establish that he is aware that this is the kind of evidence that he needs to be entitled to the benefit that he seeks.  

Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Of particular relevance to the instant case is the presumption of herbicide exposure set forth in 38 C.F.R. § 3.307(a)(6)(iii).  Under that regulatory provision, all Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur.  Id.  Moreover, any Veteran with presumed or actual herbicide exposure will be entitled to service connection, on a presumptive basis, for any of the diseases listed in 38 C.F.R. § 3.309(e) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

At the March 2013 hearing before the undersigned, the Veteran testified that in approximately 1999, he could not use his arm and was told he had osteomyelitis, which affected his right shoulder, his heart, and his ribs.  He testified he fell down a flight of stairs and injured his back.  The Veteran stated he had constant back problems since then and had trouble putting on shoes, getting his pants on, and getting out of bed.  

Osteomyelitis causing right shoulder and rib disabilities 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for osteomyelitis causing right shoulder and rib disabilities.  Initially, the Board will address the Veteran's allegation of having been exposed to Agent Orange or herbicides.  The Veteran has not alleged that he set foot on the ground in Vietnam.  Rather, he alleges he was on a ship where he was in the waters of Vietnam.  

VA's General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009).  Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Thus, the Veteran is not presumed to have been exposed to herbicides, to include Agent Orange.  Additionally, osteomyelitis is not one of the diseases listed as being caused by herbicide exposure.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  However, the Veteran has not alleged that he developed right shoulder and rib disabilities while in service or that an incident in service, other than alleged Agent Orange exposure, caused these disabilities.  The finding of osteomyelitis was first shown in 1995, which is 25 years following service discharge.  The Veteran did not allege that he had shoulder and rib symptoms during service and in the years following service.  Thus, there is no competent evidence of a disease or injury in service and/or evidence of a nexus between the post service diagnosis of osteomyelitis and service.  Again, the Veteran's sole allegation is that osteomyelitis was caused by Agent Orange exposure, and the Board has explained why his service does not entitle him to the presumption of having been exposed to herbicides.

For the above reasons, the Board finds the preponderance of the evidence is against a finding that osteomyelitis causing right shoulder and rib disabilities is related to service, to include being due to Agent Orange exposure.  As such, service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a staph infection in the heart

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for residuals of a staph infection in the heart.  The Veteran's claim regarding the heart is not entirely clear.  When he submitted his formal claim for compensation benefits in October 2009, he implied that the infection that impacted his heart was different than the diagnosis of osteomyelitis.  See Section X, item # 29.  However, at the hearing before the undersigned, the Veteran indicated that the same disease process impacted his shoulder, ribs and heart.  See transcript on page 5.  Regardless, in going through all the evidence of record, the evidence during the appeal period does not show a current heart disability.  The Veteran was specifically asked at the March 2013 hearing as to the status of his heart, and he responded that it was "fine."  Id. on page 8.  Thus, there is neither lay nor medical evidence of a heart disability.  

In order for service connection to be granted, the evidence must establish, among other things, that the claimant currently has the disability for which service connection is claimed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of competent proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim for service connection for residuals of a staph infection in the heart, to include being due to Agent Orange exposure, must be denied.  The benefit-of-the-doubt rule is not for application, as not even the Veteran has alleged that the rupture still exists.  See Gilbert, 1 Vet. App. at 55.

Low back disability 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a low back disability.  As addressed above, the Board finds the Veteran's allegation of having sustained a low back injury in service is not credible.  At service discharge, he signed the February 1970 Report of Medical Examination, wherein he certified he had been informed and understood the provisions of Bumed Instruction 6120.6, which meant that he had been informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  The Veteran's allegation that he was beaten up and fell on the ship where he injured his low back and which has bothered him since the in-service injuries lacks credibility, since he did not report any back problems at service discharge, and clinical evaluation of his back was normal.  In other words, the Veteran had an opportunity to report his low back complaints, and he did not report any back problems.  The Board accords this evidence high probative value, as this document was created contemporaneously with service, which evidence tends to be credible.

Further supporting this finding is the fact that when the Veteran submitted his original claim for service connection immediately following service discharge, he did not include a claim for service connection for a low back disability.  Again, he testified under oath that he injured his back in service and that it has bothered him ever since.  His silence, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding that the Veteran's low back disability is related to service.  Additionally, when the Veteran was seen in 2003 with complaints of low back pain, he reported that the onset of these symptoms had been in the summer of that year and denied a past medical history.  These statements are affirmative facts that the Veteran did not have a chronic low back disability for many years following service discharge.  When the Veteran first reported low back pain, he reported a recent onset of it-not a long history of chronic low back pain.  Such statement was made prior to his claim for service connection for a low back disability and in connection with medical treatment.  Thus, these statements are also accorded high probative value.  See Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  

The first time the Veteran claimed he developed a chronic low back disability from an injury in service was when he filed his claim for service connection for a low back disability in 2009-almost 40 years following service discharge.  All of these facts establish that the Veteran developed a low back disability decades following service discharge.  For the above reasons, the Board finds the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to service.  As such, service connection for a low back disability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for osteomyelitis causing right shoulder and rib disabilities, to include being due to Agent Orange exposure is denied.

Entitlement to service connection for residuals of a staph infection in the heart, to include being due to Agent Orange exposure is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

At the March 2013 hearing before the Board, the Veteran testified he was receiving treatment for PTSD at the Bedford VA Medical Center.  See transcript on pages 2-3.  These records are not in the claims file and are relevant to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.

When the Veteran was examined by VA in connection with this claim in October 2010, the examiner found that the Veteran had an adjustment disorder with depressed mood.  While the examiner addressed the issue of whether or not the Veteran had a diagnosis of PTSD, he did not address whether the diagnosis of adjustment disorder with depressed mood was related to service.  Thus, the Board will request that after obtaining the VA treatment records, the RO refer the Veteran's claims file to the same examiner who examined the Veteran in October 2010 and ask him to address whether it is at least as likely as not that the diagnosis of adjustment disorder with depressed mood was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the treatment records pertaining to treatment for a psychiatric disorder from the VA Medical Center in Bedford, Massachusetts.

2.  After obtaining the VA treatment records, refer the claims file to the same examiner who examined the Veteran in October 2010.  The examiner is asked to review the claims file, including the service treatment records, the VA treatment records and the October 2010 VA psychiatric evaluation report, and answer the following question:

Is it at least as likely as not (50 percent probability or higher) that the diagnosis of adjustment disorder with depressed mood, or any other psychiatric disorder, is attributable to service?

If the examiner feels that a new examination should be scheduled for him to provide an opinion, then one should be scheduled.  The examiner should set forth a complete rationale for the conclusion(s) reached.

3.  If the October 2010 VA examiner is not available to provide an opinion, the RO should refer the Veteran's case to another qualified professional to review the claims file and answer the same question above with a complete rationale for the conclusion(s) reached.  If this examiner feels that an examination should be scheduled to provide an opinion, then one should be scheduled.  

4.  Thereafter, undertake any other development action that is deemed warranted, and re-adjudicate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


